Case: 15-10628     Date Filed: 07/28/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-10628
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 8:12-cv-02819-CEH-EAJ


CARLOS RAMIREZ,
JASMAINE RODRIGUEZ RAMIREZ,

                                                      Plaintiffs - Appellees,

                                        versus
GRADY JUDD,
Sheriff of Polk County, in his official capacity,
WARNER ANTHONY BURGESS,
in his individual capacity,

                                                     Defendants – Appellants,
PAUL ALLEN MCLEOD,
in individual capacity,
                                                     Defendant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (July 28, 2015)
                Case: 15-10628       Date Filed: 07/28/2015      Page: 2 of 2


Before TJOFLAT, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

       This appeal stems from a citizen-police encounter. Defendant Burgess, an

officer in the Polk County, Florida, Sheriff’s Office, contends that the District

Court erred in denying him qualified immunity as to plaintiff Carlos Ramirez’s

claim, brought under 42 U.S.C. § 1983, that Burgess used excessive force in

violation of the Fourth Amendment 1 in arresting him on the night of July 28, 2010.

We disagree. Taking the evidence in the record in the light most favorable to

Ramirez, we conclude that a reasonable jury could find that Burgess used

excessive force as Ramirez contends.

       AFFIRMED. 2




       1
          The Fourth Amendment right against “unreasonable searches and seizures” is
applicable to the States and local governments. See Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684,
6 L. Ed. 2d 1081 (1961).
       2
          Defendant Judd asks us to exercise pendant appellate jurisdiction and reverse the
District Court’s denial of his motion for summary judgment on Ramirez’s state tort law claims of
assault and battery. We decline his request.




                                               2